March 12, 2015.




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                     DAVID ISAAC CISNEROS, Appellant

NO. 14-14-00616-CV                          V.

                       LAURETTE CISNEROS, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, Laurette
Cisneros, signed June 2, 2014, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We order appellant, David Isaac Cisneros, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.